Citation Nr: 1811232	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for left (non-dominant) upper extremity carpal tunnel syndrome (CTS).  

2.  Entitlement to an initial rating in excess of 10 percent for right (dominant) upper extremity carpal tunnel syndrome (CTS).  

3.  Entitlement to an initial rating in excess of 20 percent for scapular strain, left (non-dominant) shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2005 until September 2011.

This case comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Since this rating decision the Veteran has changed his address and jurisdiction of this case has been moved to St. Paul, Minnesota.

The issue of increased rating for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 24, 2016, incomplete paralysis of the left (minor) median nerve was mild in severity; as of June 24, 2016, moderate incomplete paralysis of the left (minor) median nerve has been shown.  

2.  Prior to June 24, 2016, incomplete paralysis of the right (minor) median nerve was mild in severity; as of June 24, 2016, moderate incomplete paralysis of the right (major) median nerve has been shown.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left upper extremity CTS were not met prior to June 24, 2016.  38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code (DC) 8515 (2017).

2.  The criteria for a 20 percent rating, but not higher, for left upper extremity CTS have been met beginning June24, 2016.  38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 3.102, 4.7, 4.124a, DC 8515 (2017).

3.  The criteria for a rating in excess of 10 percent for right upper extremity CTS were not met prior to June 24, 2016.  38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 3.102, 4.7, 4.124a, DC 8515 (2017).

4.  The criteria for a 30 percent rating, but not higher, for right upper extremity CTS have been met beginning June 24, 2016.  38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 3.102, 4.7, 4.124a, DC 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the applications of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

The Veteran has asserted that his CTS is worse than contemplated by the currently-assigned ratings.  

In order to warrant a higher rating, the evidence must show moderate incomplete paralysis of the median nerve rated at 30 percent for the dominant (major) side and 20 percent for the non-dominant (minor) side.

At a July 2012 VA examination, the Veteran reported that occasionally his arms went numb when he drove.  He indicated that the problem had been going on for 18 months and he used a brace.  Physical examination revealed that the Veteran was right hand dominate.  Mild paresthesia and mild numbness of the right and left upper extremity were noted without muscle atrophy.  The examiner noted mild incomplete paralysis of the median nerve bilaterally.  Median nerve testing was positive for Phalen's sign bilaterally and negative for tinsel's sign bilaterally.  The examiner confirmed the diagnosis of bilateral CTS.  This evidence supports a 10 percent rating (mild incomplete paralysis) for both the right and left.

At a June 2016 VA examination, the Veteran reported that his bilateral CTS condition had progressed.  The examiner noted constant moderate pain of the left upper extremity, but no pain in the right extremity.  Upon examination, moderate paresthesia and moderate numbness of the right and left upper extremity was noted but without muscle atrophy.  Sensory examination showed decreased sensitivity in the Veteran's hands and fingers bilaterally.  The examiner noted moderate incomplete paralysis of the median nerve bilaterally.  The examiner confirmed the diagnosis of bilateral CTS.  

Based on the above medical evidence, higher ratings for bilateral CTS are warranted from June 24, 2016.  Specifically, 30 percent is assigned for the dominant right hand and 20 percent is assigned for the non-dominant left hand.  

Significantly, the June 2016 examiner specifically found that the Veteran had moderate incomplete paralysis of the median nerve bilaterally.  Under the relevant regulation, a 30 percent is warranted for the right side and a 20 percent is warranted for the left.  Higher ratings are not warranted unless severe incomplete paralysis is found.  As the examiner specifically found moderate incomplete paralysis, higher ratings are not warranted.

A March 2017 letter from the Veteran's girlfriend, J.K., reported that he has physical pain in his arms and would wake up during the night with his arms and hands in pain and locked into place and he was unable to move them.  He has also asserted on-going pain, numbness, and paresthesia.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  His girlfriend is also competent to report on what she has observed.  Neither, however, are competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's CTS has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the Board finds that higher ratings are warranted from June 24, 2016.  To that extent, the appeals are granted.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A 20 percent rating for left (minor) upper extremity CTS is granted, subject to the law and regulations governing the payment of monetary benefits. 

A 30 percent rating for right (major) upper extremity CTS is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

Additional development is required before the left shoulder appeal is decided.  

In June 2016, the Veteran was afforded a VA examination of his left shoulder and arm.  Subsequently, the law changed to require joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The June 2016 examination report does not meet the requirements of Correia.  Therefore, another examination is necessary.  

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal.

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any pertinent, outstanding treatment records and associate them with the claims file.

2.  Schedule the Veteran for an examination to determine the current level of severity of all impairment resulting from the Veteran's left shoulder disability.  

All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so. The rationale for all opinions expressed must be provided.

3.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


